N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-13-2022 has been entered.

Response to Arguments
Applicant's arguments (amendment filed 5/13/22) with respect to independent claims 1 and 18 have been fully considered but they are not persuasive.
	Applicant’s arguments (pages 6-7) asserts, the prior art (Crane and Neglur) taken individually or in combination does not teach the following amended limitation:
“the processor generates the moving image of a second image-capturing region SMALLER than a first image-capturing region, if a moving velocity of the electronic device relative to a shooting direction based on the information represents a second velocity HIGHER than a first velocity” – as similarly recited in claims 1 and 18.
Concerning Crane’s teachings, Applicant further asserts that the number of the activated zones of image-capturing region cannot be said to be changed based on a velocity of the wearable display device 602 toward the target 112 because the size of the target 112 on the imaging sensor 124 would depend solely on a distance between the imaging sensor 124 (which determines the number of activated zones) of the wearable display device 602 and the target 112. Applicant further asserts that the number of the activated zones of the imaging sensor 124 of Crane (the alleged image capturing region) would be the same regardless of a velocity of the wearable display device 602 toward the target 112 at any given distance from the target 112. 
Applicant further gives a CONTRASTING example (a) “moving toward” from a static point of 5 meters away AND example (b) “not moving” from a static point of 5 meters away, and concludes that the velocity of the wearable display device 602 towards or away from the target 112 is not a trigger for changing the number of the activated zones of Crane (the alleged image capturing region). And Applicant further asserts that the velocity relative to the shooting direction is not the trigger for changing the number of activated zones in Crane. 
	Examiner first points out similarities that Applicant’s invention shares with both evidenced prior art (Crane and Neglur).  Applicant’s invention (Figures 1 & 2, Abstract and para [0030 & 0035]) comprises a head-wearable “electronic device” camera 1 having a controller/processor, image sensor, acceleration sensor. The acceleration sensor 35 is used to measure the change in movement i.e. rate of change of velocity. 
Note: a “rate of change of velocity” inherently can mean a second velocity higher than a first velocity if there’s an increase in velocity OR simply going from a state of no movement to movement. An acceleration sensor measures this.
	Examiner points out that Applicant’s arguments provide an incomplete illustration of how an acceleration sensor would be relevant in context to selective image capturing based on tracking a target, as taught by Crane (Fig.3: imaging system 108, imaging application 104 & moving target “X”), for example, see para [0005]: The imaging application can also track movement of the target to determine a next position of the target, and then transition activation from a zone of the imaging sensor to an additional zone of the imaging sensor to capture the image of the target as the target moves to the next position. Also see para [0028].
	Crane’s para [0042] states: The image and video data can be processed on the device and/or by a controller device (e.g., controller 606), and used to create a mapping field to orient and track a user in the environment space. The wearable display device may also include a temperature sensor, as well as inertial sensors and/or attitude sensors, including MEMS gyros, magnetic sensors (e.g., a compass), and acceleration sensors for sensing position, orientation, and acceleration of the wearable display device.
	Thus, Crane teaches tracking a target object’s movements AND tracking the user’s wearable device “camera” movements. One of ordinary skill in the art would recognize the inherent advantages of tracking a moving target RELATIVE to tracking the shooting direction/movement of a user’s wearable camera because this impacts how the target object appears within the image sensor’s field of view, including the number of pixels, pixel regions/zones, etc. that would be minimally required to “selectively” capture the target.
	Since, a passive image sensor by itself cannot tell the difference between a target object moving and if the image sensor itself “wearable camera” is moving, one of ordinary skill in the art would have recognized the inherent advantages of using additional motion sensors, such as MEM gyros or acceleration sensors, for the motivational reason of enhancing the accuracy of tracking movement of the target object to determine a next position of the target capturing a tracked target. 
The use of a motion sensor such as an acceleration sensor combined with an image sensor would be advantageous because a wearable camera’s shooting direction and acceleration of a wearable device towards/away that shooting direction relative to a target object provides more accurate information about how large/small the target object will be within the image sensor’s field of view for determining a next “selective” number of pixels, pixel regions/zones, etc. to activate or deactivate to minimally capture the target object in order to conserve power.
	Examiner further notes that both prior arts (Crane and Neglur) teach embodiments with a head-wearable electronic device having the same hardware components that would be present in Applicant’s independent claims 1 and 18.
 	Primary prior art, Crane (US 20130335546) teaches: 
-selective imaging executed by an imaging device 102, which can be a wearable device 602 (a HMD) comprising an acceleration sensor for detecting an acceleration of the HMD 602 (paragraphs [0019], [0036], and [0042]). 
-that an imaging application can track the movement of a target 304, such as a user's hands (paragraphs [0028-0029]). 
-that image sensor zones of the imaging sensor 124 can be controlled to switch between activated and deactivated states for selective imaging based on the tracked target (paragraphs [0024] and [0028]).
-that the hands of a user (e.g., a target) can be tracked based on (i) captured and processed images (paragraphs [0029] and [0049]), and (ii) eye-tracking information (paragraphs [0031], [0045], and [0056]).
Crane also teaches to use additional motion sensors (i.e. gyro sensor & acceleration sensors, para [0042]) integrated within the “electronic device” i.e. HMD, which must be interpreted in context to Crane’s full disclosure for selective imaging based on the tracked target, for example, when applying a gyro/accelerometer to Crane’s Figure 8 “selective imaging” embodiment.
When considering Crane’s reference in its entirety, one of ordinary skill in the art of an HMD would understand how the combination of disclosed tracking/motion sensors (i.e. image sensor, gyro sensor & acceleration sensors) are used to track a target object within an image sensor’s “full” field of view (FOV) in order to selectively activate the image sensor zones with a sufficient “narrower” FOV to capture the target object, while deactivating the image sensor’s zones in which the target object is not present. In other words, Crane’s selective imaging embodiments (e.g. Figures 3 & 8 and para [0027-0028 & 0053-0058]) applied with additional gyro/accelerometer sensors (para[0042]) has inventive meaning that Applicant appears to still not fully appreciate. 
In context with Crane’s embodiments, one of ordinary skill in the art would appreciate that accuracy of tracking a target object is improved when including the additional motion sensors (i.e. gyro sensor & acceleration sensors, para [0042]) because translational/rotational movement of a user’s head/body wearing the HMD also affects the relative position, orientation and size of the target object within an image sensor’s FOV.
FOR EXAMPLE, see Crane’s Figure 3 and paragraphs [0036, 0019 & 0042] teachings SHOWN BELOW:
Crane’s para [0036] states: embodiments of selective imaging are implemented as any type of glasses or head-mounted display (HMD).
Crane’s last sentence of para [0019] states: “the imaging system 108 can be implemented as part of the sensors and cameras for head-tracking, hand-tracking, eye-tracking, world recognition and orientation, proximity sensors, and/or for calibration of a gaming system or wearable display device”.
Crane’s para [0042] states: “The wearable display device 602 also includes various cameras 624 that capture video and still images of the surrounding environment. The image and video data can be processed on the device and/or by a controller device (e.g., controller 606), and used to create a mapping field to orient and track a user in the environment space. The wearable display device can also include eye-tracking cameras used to determine a user eyeball and/or pupil location, and to track eye movements. The wearable display device may also include a temperature sensor, as well as inertial sensors and/or attitude sensors, including MEMS gyros, magnetic sensors (e.g., a compass), and acceleration sensors for sensing position, orientation, and acceleration of the wearable display device”.

    PNG
    media_image1.png
    506
    433
    media_image1.png
    Greyscale

Crane’s Fig.3: HMD’s selective imaging based on target “X” tracked in imager’s FOV

The HMD comprises the imaging device 102 (shown above in Fig.3) which is WORN on a user’s HEAD. Thus, translational and/or rotational MOVEMENT of a user’s head/body also affects the relative POSITION, ORIENTATION and SIZE of the target object “X” within an image sensor’s FOV.
	Both a gyro sensor & acceleration sensor measures mechanical motion and rate of change, the gyro sensor measuring rotational velocity and the acceleration sensor measuring linear acceleration (rate of change of velocity).

Thus, one of ordinary skill in the art would understand Crane’s teachings to include a gyro sensor and acceleration sensor (para [0042]) in the HMD selective imaging embodiments (i.e. Fig.8 and para [0053-0058]) for purposes of improving the detection accuracy for determining the next position of the tracked target for selective imaging of image sensor zones.
Thus, when Crane teaches that additional motion sensors (i.e. gyro sensor & acceleration sensor, para [0042]) may be included in the HMD, this will be interpreted to teach Applicant’s argued claim limitation stating: 
“the processor generates the moving image of a second image-capturing region SMALLER than a first image-capturing region, if a moving velocity of the electronic device relative to a shooting direction based on the information represents a second velocity HIGHER than a first velocity”.
Furthermore -- because the translational and/or rotational MOVEMENT of a user’s head/body affects the relative POSITION, ORIENTATION and SIZE of the target object “X” within an image sensor’s FOV -- this means that Crane’s “selective imaging” invention encompasses scenarios of the second image-capturing region larger than a first image-capturing region AND scenarios of the second image-capturing region smaller than a first image-capturing region, for example, such as head/body movement TOWARD / AWAY from the target object.
And under broadest reasonable interpretation (BRI), the claim language:
“if a moving velocity of the electronic device based on the information represents a second velocity HIGHER than a first velocity”, can simply be interpreted to mean “movement” because Applicant’s claimed invention does not claim any specific values for the first/second velocity, nor claim the type of sensor making the velocity measurement. For example, the first velocity may be zero (i.e. at rest / no movement) AND the second velocity can be any value greater than zero (i.e. movement). 
Similarly, Applicant’s (claim 3) language: “if the moving velocity of the electronic device based on the information represents a fourth velocity LOWER than a third velocity”, can simply be interpreted to mean “stop movement” because Applicant’s claimed invention does not claim any specific values for the third/fourth velocity, nor claim the type of sensor making the velocity measurement. For example, the fourth velocity equals zero AND third velocity is any value greater than zero.

Secondary prior art, Neglur (US 20150172539) further teaches:
	-head-wearable camera device i.e. smart glasses 104, para [0018]
	-smart glasses device may control a camera’s image sensor capture based on additional motion sensors such as a multi-axis accelerometer that is able to detect factors such as three-dimensional position of the device and the magnitude and direction of movement of the device, in view of para [0027, 0035, 0045 and 0073]
-para [0045] states: such functions enable a sensor and related components to function as a camera without accessing external control circuitry, principally sourcing of clocks to serially read out the data including options for windowing (limiting serial readout to a rectangular region of interest)
-para [0027] states: control a camera sensor’s window size of a detected object (hand, face, foot, landscape, animal, etc.), using object tracking, para [0049]
-para [0073] states: When the input from an accelerometer or similar element is used along with the input from the camera, the relative movement can be more accurately interpreted, allowing for a more precise input and/or a less complex image analysis algorithm.

	Given the combined teachings of Crane in view of Neglur, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an “electronic device” (i.e. head-wearable camera with display, an image sensor, and multi-axis acceleration sensor) comprising:
“the processor generates the moving image of a second image-capturing region SMALLER than a first image-capturing region, if a moving velocity of the electronic device relative to a shooting direction based on the information represents a second velocity HIGHER than a first velocity” – as similarly recited in claims 1 and 18.

Therefore, for the above reasons it is believed that Applicant’s claimed invention does not distinguish itself from the prior art teachings of Crane, nor overcome the prior art combination teachings of Crane in view of Neglur.

IN CONCLUSION, the Examiner maintains the rejection over the previous prior art combination (Crane in view of Neglur). For a further explanation of the prior art combination as it corresponds to Applicant’s amendments, see the 35 USC 103 rejection detailed in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 20130335546) in view of Neglur (US 20150172539) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Crane teaches an ELECTRONIC DEVICE that performs image-capturing and generates a moving image, the electronic device (Figure 6: HMD 602 i.e. augmented/mixed reality glasses with image sensor and display. See paragraphs 2, 36, 42) comprising: 
an IMAGE SENSOR that captures an image of a subject and outputs the moving image, and a PROCESSOR that changes an image-capturing region of the image sensor generating the moving image to be displayed on a display, based on information on movement of the electronic device (See Figure 8, SHOWN BELOW, in view of para 42, teaching HMD glasses have gyros and accelerometers i.e. for sensing HMD device movement and speed, which is expected to be utilized for selective “zone” imaging while tracking a target since both the “target” and user/wearer of HMD glasses may move AND/OR user/wearer of HMD glasses may move relative to a stationary object, which would ENLARGE/REDUCE in SIZE based on moving TOWARD/AWAY. Figure 9: processor 910/912 processes/controls above stated functions).

    PNG
    media_image2.png
    655
    345
    media_image2.png
    Greyscale

Crane’s Figure 8: selective imaging, para [0053-0058]
wherein the processor generates the moving image of a second image-capturing region SMALLER than a first image-capturing region, if a moving velocity of the electronic device relative to a shooting direction based on the information represents a second velocity HIGHER than a first velocity (Applying a gyro/acceleration sensors (para [0042]) to the HMD selective imaging embodiments (i.e. Fig.8 and para [0053-0058]). These features are considered taught over the prior art teachings of Crane as discussed in the “Response to Arguments” above. Crane’s HMD glasses includes techniques such as target object tracking to selectively set image capture zones for each “area of interest” which also involves using gyros/accelerometers to determine movement/speed of HMD glasses in order to accurately perform target object tracking on an “area of interest” which may be, for example, changing in SIZE as user/wearer of HMD glasses moves TOWARDS/AWAY relative to “area of interest”. Therefore, Crane’s disclosure is considered to teach scenarios for setting a smaller/larger image sensor capture region based upon increased/decreased movement).

Examiner notes that Crane’s image sensor zones (activated/deactived) is considered similar to Applicant’s trimming per the limitation feature “changes an image-capturing region”.  Furthermore, to more clearly and robustly show this feature in the sense of enabling a sensor by sourcing of clocks to serially read out data such as using windowing technique (as better known in the prior art) to track/capture “areas of interest” which may also be used with HMD glasses having motion sensors (gyros & multi-axis accelerometers i.e. sensing movement/speed), Examiner evidences prior art Neglur (See paragraphs 18, 22, 25, 27, 30-31, 35-36, 54, 57, 62 & 74 AND Figures 6 & 7: display may be on smart glasses per cited paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the windowing, multi-axis accelerometers, and object tracking “areas of interest” teachings of Neglur into suitable modification with the zone activation/deactivation teachings of Crane to teach Applicant’s claimed invention for the motivated reason of augmenting/enhancing the visual appearance of captured object areas of interest in a scene and for improving image capturing speed/accuracy of a desired tracked object in the analogous art of an image capturing device used with a display device.

	As per claim 3, Crane in view of Neglur teaches the electronic device according to claim 1, wherein: the processor generates the moving image of a fourth image-capturing region larger than a third image-capturing region, if the moving velocity of the electronic device based on the information represents a fourth velocity lower than a third velocity (Applying a gyro/acceleration sensors (para [0042]) to the HMD selective imaging embodiments (i.e. Fig.8 and para [0053-0058]). These features are considered taught over the prior art teachings of Crane as discussed in the “Response to Arguments” on pages 4-9 above. Furthermore, the taught HMD glasses includes techniques such as object tracking to selectively set image capture regions for each “area of interest” which also involves using gyros/accelerometers to determine movement/speed of HMD glasses in order to accurately perform object tracking on an “area of interest” which may be changing in size as user/wearer of HMD glasses moves towards/away relative to “area of interest”. Therefore, the prior art combined invention is considered to teach BOTH a scenario for setting a smaller image sensor capture region upon increased movement AND a scenario for setting a larger image sensor capture region upon decreased movement). 

	As per claim 4, Crane in view of Neglur teaches the electronic device according to claim 3, wherein: the processor generates the moving image of a smaller image-capturing region as the moving velocity of the electronic device based on the information increases (Applying a gyro/acceleration sensors (para [0042]) to the HMD selective imaging embodiments (i.e. Fig.8 and para [0053-0058]). These features are considered taught over the prior art teachings of Crane as discussed in the “Response to Arguments” on pages 4-9 above. Furthermore, the taught HMD glasses includes techniques such as object tracking to selectively set image capture regions for each “area of interest” which also involves using gyros/accelerometers to determine movement/speed of HMD glasses in order to accurately perform object tracking on an “area of interest” which may be changing in size as user/wearer of HMD glasses moves towards/away relative to “area of interest”. Therefore, the prior art combined invention is considered to teach BOTH a scenario for setting a smaller image sensor capture region upon increased movement AND a scenario for setting a larger image sensor capture region upon decreased movement). 

	As per claim 5, Crane in view of Neglur teaches the electronic device according to claim 4, wherein: the processor generates the moving image of a larger image-capturing region as the moving velocity of the electronic device based on the information decreases (Applying a gyro/acceleration sensors (para [0042]) to the HMD selective imaging embodiments (i.e. Fig.8 and para [0053-0058]). These features are considered taught over the prior art teachings of Crane as discussed in the “Response to Arguments” on pages 4-9 above. Furthermore, the taught HMD glasses includes techniques such as object tracking to selectively set image capture regions for each “area of interest” which also involves using gyros/accelerometers to determine movement/speed of HMD glasses in order to accurately perform object tracking on an “area of interest” which may be changing in size as user/wearer of HMD glasses moves towards/away relative to “area of interest”. Therefore, the prior art combined invention is considered to implicitly teach BOTH a scenario for setting a smaller image sensor capture region upon increased movement AND a scenario for setting a larger image sensor capture region upon decreased movement). 

	As per claim 6, Crane in view of Neglur teaches the electronic device according to claim 1, wherein: the processor changes the image-capturing region displayed on the display unit to enhance a sense of speed of a moving image to be reproduced (Examiner notes that the language “enhance a sense of speed of a moving image to be reproduced” is a matter of opinion according to user preference of what constitutes an enhancement. In view of prior art combination teachings cited in claim 1, the HMD glasses (Crane, paragraphs 0001, 0002, 0019, 0039-0042) uses augmented reality techniques which enhances the visual user experience displayed on the HMD glasses as understood by one skilled in the art, and thus considered to “enhance a sense of speed of a moving image to be reproduced/displayed”). 

	As per independent claim 18, Crane in view of Neglur teaches an electronic device that generates moving image data, the electronic device comprising similar limitation features “an image sensor that captures a subject and outputs moving image data, and a processor that controls an image-capturing region of the image sensor based on information on movement of the electronic device, wherein the processor generates the moving image of a second image-capturing region smaller than a first image-capturing region, if a moving velocity of the electronic device relative to a shooting direction based on the information represents a second velocity higher than a first velocity”, taught and rejected over the cited prior art combination teachings discussed in claim 1 AND reasons discussed in “Response to Arguments” above.






Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rabii (US 20120262592) discloses setting display parameters (resolution) and image sensor parameters (frame rate & resolution “size”) based on the varying amounts (i.e. none, low, medium & high) of movement. See Tables 1-3 and Figures 1, 2, 5 and 6. See paragraphs 0022 & 0030-0034.

John (US 20140368688) discloses similar HMD glasses (See Figures 12 & 36 and paragraphs 0149-0164) as taught by the above discussed prior art Crane.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698